
	

114 S1285 IS: Coal with Carbon Capture and Sequestration Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1285
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Ms. Heitkamp (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of Energy to enter into contracts to provide certain price stabilization
			 support relating to electric generation units that use coal-based
			 generation technology.
	
	
 1.Short titleThis Act may be cited as the Coal with Carbon Capture and Sequestration Act of 2015. 2.FindingsCongress finds that—
 (1)the high cost of installing and using technology to capture carbon dioxide from coal-fueled electric generating units can be mitigated by providing certainty, for a limited period of time, with respect to revenues from the sale of captured carbon dioxide;
 (2)the volatility of crude oil prices that determine the price paid for carbon dioxide creates uncertain market prices for carbon dioxide that is purchased and used to recover crude oil or for other beneficial purposes;
 (3)assistance to stabilize the price received for carbon dioxide captured during the use of coal provides a degree of certainty to debt providers and investors with respect to the revenues to be received from the sale of carbon dioxide; and
 (4)creating added certainty that captured carbon dioxide would receive a certain, agreed upon price for a limited period of time would help to ensure that carbon capture and storage technology would be developed and used.
			3.Contracting authority of the Secretary
 (a)Definition of electric generation unitIn this section, the term electric generation unit means an electric generation unit that uses coal-based generation technology. (b)Contracting authorityBeginning on the date of enactment of this Act, the Secretary of Energy may enter into binding contracts on behalf of the Federal Government, the duration of which shall not exceed 25 years, with qualified parties to provide price stabilization support for electricity generated at an electric generation unit or carbon dioxide captured from an electric generation unit and sold to a purchaser for—
 (1)the recovery of crude oil; or (2)other purposes for which a commercial market exists.
